DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to apparatus, classified in C23C16/45578.
II. Claim 16, drawn to method, classified in C23C16/52.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus is useable for a materially different process such as a surface treatment or etch process.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
- the inventions have acquired a separate status in the art in view of their different classification,
- the inventions have acquired a separate status in the art due to their recognized divergent subject matter, and
- the inventions require a different field of search (e.g. different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. Jerald Meyer on October 21, 2022 a provisional election was made without traverse to prosecute the invention of Group 1, claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 16 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuda (2010/0035440).
Fukuda teaches a substrate processing apparatus comprising:
- a cylindrical container, see Fig. 18 and related text,
- a gas nozzle extending in a vertical direction along an inside of an inner wall of the container – see gas nozzle 8a, and
- a gas ejector provided on the container and communicating with the gas flow path – see shower plate 12.  The shower plate meets the requirements of a gas ejector because it is in communication with the gas path.  The requirement that it is “configured to distribute a gas introduced from the gas nozzle” is an intended use of the apparatus and does not actually set forth any structure.  The claim requires that the ejector is configured to distribute but also to “eject the gas from an outer peripheral” – in this case, if gas is flowed through the gas nozzle 8a and there was no gas flowing outward through the showerhead, the shower plate is capable of receiving gas from the outer peripheral portion of the processing container via the nozzle which is positioned in the outer periphery.  It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  The claimed structure includes gas lines in communication with each other, and this is met by the prior art structure.
	Regarding claim 15, the teachings include multiple gas nozzles as depicted.  In regard to the use for a processing gas and/or dilution gas, the intended use is met by the prior art structure.
	
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue (8,002,895).
	Inoue teaches a processing apparatus comprising:
- a processing container with a substantially cylindrical shape, see Fig. 8
- a gas nozzle extending in a vertical direction along an interior wall, see gas supply duct 60, and
- a gas ejector provided on the process container and configured to eject gas from an outer peripheral portion of the container, see 61, which acts as a gas ejector in the manner claimed.
	
Claims 1, 2 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takagi (5,972,116).
	Takagi teaches a substrate processing apparatus comprising:
- a processing container having a cylindrical shape, see Fig. 1 and related text,
- a gas nozzle extending in a vertical direction along an inside of an inner wall of the process container and forming a gas flow path – see 2, and
- a gas ejector communicating with the gas flow path – see region wherein the gas flow path opens up from the inlet (two downward arrows) and is bounded at the bottom by baffle plate 20.
	Regarding claim 2, the ejector has an inlet (two arrows portion) and an outlet, see baffle plate 20, which forms multiple outflow paths to eject gas into the processing container and a distribution portion – the portion between the inlet and the baffle plate, wherein the sides are curve and enables the inflow path to communicate with the multiple outflow paths.
Regarding claim 14, the distribution portion generally has a donut shape.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue.
Regarding claim 15, Inoue teaches multiple gas sources (see Fig. 11, for example) but does not exemplify such with the embodiment of Fig. 8.  However, It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply multiple gas nozzles as Inoue teaches that such is operable for the apparatus.  There is no requirement as per the structure that the gases must be dilution or process, so long as the system is capable of the same.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi. 
Regarding claim 3, the teachings of Takagi are described above, the teachings include an upper portion but are silent on a fitting wherein the nozzle is inserted.  But, as per MPEP 2144.04 V. the modification of parts, particularly as per C. making separable, is obvious without a showing of criticality.  The requirement for a “fitting portion” is not particularly limited and does not infer specific structure.  As such, it would have been obvious to include a fitting portion as claimed to connect the nozzle that leads the gas from below and into the “cap” portion of the gas ejector of Takagi as it would have been an obvious modification in order to change parts.  The further portion attached to the fitting is the horizontal portion (uppermost portion of the gas ejector above the two arrows) and the lower part (closet to arrows) is considered the other end.
Regarding claim 15, Takagi does not teach multiple gas nozzles, but, as per MPEP 2144.04 B., the duplication of parts is obvious without a showing of criticality.  Therefore, to add an additional gas line would have been an obvious modification to the system wherein it is well known in the art to provide multiple gases to such a system.

Allowable Subject Matter
Claims 4-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4 and 12 further defines the structure of the elements of the ejector, but the prior art ejector does not include another horizontal portion as claimed.  To claim 13, the ejector is not provided directly within such a lid as claimed.


Conclusion
Sugiura (2012/0094010) is considered relevant art and is applicable in a similar manner as Takagi.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715